Exhibit 10.3
Omrix Biopharmaceuticals, Inc.
1120 Avenue of the Americas
4th Floor
New York, NY 10036
November 20, 2008
Nissim Mashiach
c/o 1120 Avenue of the Americas
4th Floor
New York, NY 10036
Re:      Retention Agreement
Dear Nissim:
               This letter agreement is in reference to the employment agreement
between you and Omrix Biopharmaceuticals, Inc. (the “Company”), dated as of
January 1, 2008 (the “Employment Agreement”). As you know, Johnson & Johnson, a
New Jersey corporation (“Parent”), Whitewater Acquisition Corp., a wholly owned
subsidiary of Parent (“Sub”), and the Company propose to enter into a merger
agreement (the “Merger Agreement”) that will (subject to the satisfaction of the
terms and conditions of the Merger Agreement) result in the Company becoming
wholly-owned by Parent upon the Closing (as defined in the Merger Agreement) as
a result of the Merger (as defined in the Merger Agreement). As a condition to
the willingness of Parent and Sub to enter into the Merger Agreement, Parent has
requested that you enter into this letter agreement setting forth certain
modifications to your rights and obligations under the Employment Agreement and
any other agreement between you and the Company that provides for severance or
separation benefits. Capitalized terms used but not otherwise defined herein
will have the meanings assigned thereto under the Employment Agreement, unless
otherwise expressly noted.
               In consideration of the benefits provided under Section 4 of this
letter agreement and for other good and valuable consideration, which is hereby
acknowledged and agreed by the undersigned, each of the Company, Parent and you
(each, a “party”) agrees as follows:
          1. Effectiveness. This letter agreement will become effective upon its
execution by each of the parties; provided, however, that this letter agreement
will be null and void ab initio and of no further force or effect if the Merger
Agreement is terminated prior to the Closing (it being understood that Parent
and Sub shall have no liabilities or obligations hereunder unless and until the
Closing occurs).
          2. Entitlement to Severance; Miscellaneous. (a) You hereby agree that
you shall be entitled to the severance compensation and benefits described in
Sections 7(c)(iii)(A),

 



--------------------------------------------------------------------------------



 



(B) and (D) of the Employment Agreement (the “Termination Compensation”) only in
the event that, within 12 months after the occurrence of the Closing, your
employment is terminated by the Company without Cause (including due to death or
Disability) or you resign because either of the following events have occurred:
(i) following the Closing, the Company assigns you duties or responsibilities
that are substantially inconsistent with your professional skills and experience
levels as of the Closing (without regard to the fact that the Company is no
longer an independent publicly held company) or (ii) a material reduction in
your base salary. In addition, you further acknowledge and agree that in the
event that you receive the Termination Compensation, you shall not be entitled
to the Retention Bonus, and such payments and benefits shall be in lieu of, and
not in addition to, (1) any payments and benefits under any other severance,
separation or other termination plan maintained by the Company, Parent or any of
their respective subsidiaries and (2) under any other individual agreement
between you and the Company.
     (b) You hereby agree that the provisions of Sections 2, 3, 4, 5, 6 and
7(c)(iii) of the Employment Agreement shall cease to apply to you from and after
the Closing, and you shall instead be eligible to participate in all plans and
programs of Parent applying to employees with your duties and responsibilities.
     (c) Your stock options and restricted stock will be treated upon the
Closing in accordance with Section 3.3 of the Merger Agreement.
          3. Stock Awards. You hereby agree that no stock option, restricted
stock or other equity-based or equity-related award granted to you on or after
the Closing will be subject to the provisions in the Employment Agreement
regarding accelerated vesting in connection with a termination of your
employment.
          4. Retention Payment. Subject to your compliance with Sections 6 and 7
of this letter agreement, if you remain an active full-time employee of the
Company, Parent or any of their respective subsidiaries through the expiration
of the 12-month period following the Closing, you will receive a lump-sum cash
payment equal to the aggregate amount described in Section 7(c)(iii)(B) of the
Employment Agreement (the “Retention Bonus”), which will be paid to you on the
10th business day following the Release Effective Date (as defined below). You
hereby agree to amend the Employment Agreement and any other agreement between
you and the Company providing for severance or separation benefits to provide
that if you become entitled to payment of the Retention Bonus, you will not be
entitled to the Termination Compensation or any severance payments or benefits
under the Employment Agreement (including under Sections 7(c)(ii) and (iii)) or
under any such other agreement, and all of your rights under each such agreement
will immediately terminate. In no event will you receive the Retention Bonus if
your employment is terminated for any reason prior to the expiration of the
12-month period following the Closing.
          5. Restrictions on Termination of Employment Prior to Closing. The
Company hereby agrees that during the period following the signing of this
letter agreement and prior to the Closing (the “Pre-Closing Period”), it shall
not terminate your employment other than for Cause and (b) you hereby agree that
you will not terminate your employment during the Pre-Closing Period.

2



--------------------------------------------------------------------------------



 



          6. Employee Covenants. You acknowledge that as a result of your
employment with the Company, you have been given access to various trade secrets
and confidential customer lists of the Company. In addition, you further
acknowledge and agree that a material aspect of Parent’s decision to enter into
the Merger Agreement is the acquisition of the Company’s goodwill for the
purpose of Parent’s carrying on a business that is similar to the business of
the Company. Therefore, in consideration for (a) the offer to purchase each
share of the Company’s common stock that you hold as of the Closing for the
Offer Price (as defined in the Merger Agreement), (b) the cash-out of
outstanding Company stock options and restricted shares that you hold as of the
Closing and (c) the Retention Bonus granted under this letter agreement, you
agree to remain to be bound by Section 8 of the Employee Agreement as well as
the Company’s Confidentiality and Invention Assignment Agreement, in accordance
with its terms in effect on the date hereof.
          7. General Waiver and Release. You agree that the Retention Bonus to
which you may become entitled hereunder will become payable to you only if
(a) you execute, prior to the payment of such amount, a general waiver and
release of all claims up to the date of the Release Effective Date, including
those under the Employment Agreement, in favor of Parent, the Company and their
respective subsidiaries and affiliates, and others related to such entities
(including their respective directors, officers and employees), in a form which
Parent in its sole discretion shall deem appropriate, and (b) such waiver and
release becomes effective and irrevocable (the date of such effectiveness and
irrevocability, the “Release Effective Date”, which date shall be no later than
75 days after your date of termination).
          8. Withholding. You are solely liable for all taxes and tax penalties
that may arise in connection with this letter agreement (including any taxes
arising under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”)), and none of the Company, Parent or their respective subsidiaries or
affiliates will have any obligation to indemnify or otherwise hold you harmless
for any or all such taxes. The Company or Parent may withhold from any amounts
payable under this letter agreement such Federal, state, local or foreign taxes
as will be required to be withheld pursuant to any applicable law or regulation.
          9. Section 409A. In order to comply with Section 409A of the Code, and
to avoid the imposition of penalties and additional taxes on you under
Section 409A of the Code (the “409A Taxes”), you hereby agree to amend the
Employment Agreement to provide that payment of any severance that you become
entitled to receive thereunder will be delayed by six months, to the extent
required by Section 409A(a)(2)(B)(i) of the Code, and the portion of such
severance that would otherwise have been paid to you during such six-month
period will be paid to you in a lump-sum at the end of such six-month period
without interest. While it is intended that the provisions of this letter
agreement comply with Section 409A of the Code, and all provisions of this
letter agreement will be construed and interpreted in a manner consistent with
Section 409A of the Code, neither the Company nor Parent is making any
representation or warranty that the provisions of this letter agreement comply
with Section 409A of the Code.
          10. Not an Employment Agreement. The terms of this letter agreement
neither bind you to continued employment with the Company, Parent or any of
their respective subsidiaries or affiliates nor confer any rights upon you with
respect to the continuation of employment by the Company, Parent or any of their
respective subsidiaries or affiliates.

3



--------------------------------------------------------------------------------



 



          11. Governing Law. This letter agreement will be governed by,
construed and interpreted in accordance with, the laws of the State of Delaware,
without regard to its principles of conflicts of laws.
          12. Severability. If any term, provision, covenant or condition of
this letter agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable in any jurisdiction, then such
provision, covenant or condition will, as to such jurisdiction, be modified or
restricted to the minimum extent necessary to make such provision valid, binding
and enforceable, or, if such provision cannot be modified or restricted, then
such provision will, as to such jurisdiction, be deemed to be excised from this
letter agreement and any such invalidity, illegality or unenforceability with
respect to such provision will not invalidate or render unenforceable such
provision in any other jurisdiction, and the remainder of the provisions hereof
will remain in full force and effect and will in no way be affected, impaired or
invalidated.
          13. Entire Agreement; Amendments. This letter agreement and the
Employment Agreement contain the entire agreement among you, the Company and
Parent concerning the subject matter hereof and supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, among you, the Company and Parent with respect hereto. You acknowledge and
agree that this letter agreement constitutes a modification of your rights under
the Employment Agreement and any other agreement between you and the Company
providing for severance or separation benefits. Notwithstanding the foregoing,
all other terms of the Employment Agreement and any such other agreement that
have not been modified by this letter agreement will remain in full force and
effect. This letter agreement may not be modified or amended except by a writing
signed by each of the parties hereto.
          14. Successors and Assigns. This letter agreement will be binding on
(a) you and your estate and legal representatives and (b) the Company, Parent
and their respective successors and assigns.
          15. Counterparts; Interpretation. This letter agreement may be
executed in two or more counterparts (including via facsimile), each of which
will be deemed an original but all of which together will be considered one and
the same agreement. For purposes of this letter agreement, the term “including”
shall mean “including without limitation”.
[Signature Page Follows]

4



--------------------------------------------------------------------------------



 



            Very truly yours,

JOHNSON & JOHNSON
      By: John A. Papa     Name:   John A. Papa     Title:   Treasurer        
OMRIX BIOPHARMACEUTICALS, INC.
      By:   /s/ Nissim Mashiach     Name:           Title:          

Agreed and Accepted:

     
Nissim Mashiach

Nissim Mashiach
   

5